DETAILED ACTION
	Claims 1-10 have been considered for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,348,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,939,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,444,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,137,800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record and would be patentable but for the obvious type double patenting rejection above. 
The specific limitations of “wherein the first bonding member has a first bonding force (inherent), wherein the second bonding member has a second bonding force (inherent), wherein the first bonding force is different from the second bonding 20force, wherein at least one of a first distance between the first planar area and the first support, and a second distance between the second planar area and the second support has a different value before and after the flexible display panel is26 LO-201206-218-4-US4OPP20214237USPNK1098USC4folded, and wherein the first distance and the second distance are defined in a direction perpendicular to the flexible display panel” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Huang (US Publication 2012/0033354) discloses a foldable display device comprising: a hinge portion 113; 5a first support 112 and a second support 114 respectively coupled to the hinge portion disposed between the first support and the second support; a flexible display panel 120 comprising: a bendable area corresponding to the hinge portion, a first planar area and a second planar area respectively at opposing 10sides of the bendable area and respectively corresponding to the first support and the second support; a first bonding member 130 disposed overlapping both the first support 112 and the first planar area along a thickness direction of the flexible display panel (it attaches underneath display), and a second bonding member 130 disposed overlapping both the second 15support and the second planar area along the thickness direction of the flexible display panel (at the other side of the apparatus, See Figure 1B for example).
Huang does not disclose wherein the first bonding member has a first bonding force (inherent), wherein the second bonding member has a second bonding force (inherent), wherein the first bonding force is different from the second bonding 20force, wherein at least one of a first distance between the first planar area and the first support, and a second distance between the second planar area and the second support has a different value before and after the flexible display panel is26 LO-201206-218-4-US4OPP20214237USPNK1098USC4folded, and wherein the first distance and the second distance are defined in a direction perpendicular to the flexible display panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841